Case 7:19-mj-03143 Document 1 Filed on 12/23/19 in TXSD Page 1 of 1

 

 

 

AO 91 (Rev 8/01) Criminal Complaint | United States Distriot Court
FILED
United States District Court - DEC 2 3 2018
SOUTHERN DISTRICT OF

 

 

MCALLEN DIVISION

UNITED STATES OF AMERICA |
_. CRIMINAL COMPLAINT

Ivan Penaloza-Gomez

Case Number: M-19- 314. 3
AKA: Daniel Gomez

JAE YOB: 1977
Mexico
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about ___ December 22, 2019 in Starr County, in

the Southern District of Texas
(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter

was found near Roma, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary of
Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

in violation of Title __8 ___ United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Ivan Penaloza-Gomez was encountered by Border Patrol Agents near Roma, Texas on December 22, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered
the United States on December 22, 2019, near Roma, Texas. Record checks revealed the defendant was formally deported/excluded
from the United States on October 24, 2013 through Harlingen, Texas. Prior to deportation/exclusion the defendant was instructed not
to return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On
February 28, 2012 the defendant was convicted of 8 USC 1326 Being Found in the US After Previous Deportation and sentenced to
twenty-six (26) months confinement.

i

 

 

yy

Continued on the attached sheet and made a part of this complaint: [ves [x]No ,

Complaint authorized by AUSA _LAura Gatcia 4. — L. A {, ¢
Signature of Confplainant

Sworn to before me and subscribed in my presence, Jon Chan

December 23, 2019 ? . Y 87 “HL Printed Name of TGomplainant

 

Date

Peter E Ormsby _ U.S. Magistrate Judge VevuT

Name and Title of Judicial Offi icer : . Signature LC Judicial Officer /
